 

2 Case ¥6-10348-L 98 Page 1 of 3

To whom it may concern. Cty
It is with many reservations that i write this letter to you regarding the
sexual abuse I experienced from my adoptive father, a Atuk2hAM 9: 19

going christian and Boy Scout leader. ¥

CLER}
JS BANKRUPTCY COUR}

ISTRICT OF DEL AWARE

At the time I became aware that things with [ij was “off” begun in
Louisiana, just after I was adopted. Although it wasnt until later I
realised what was happening.

At that time he was “messing around” with young teenagers. After my
adoptive father was caught abusing boys, sometime in 1964/65, he was
asked to leave the church and the Boy Scouts in Louisiana, it was
hushed up and he had to leave town; at that point my adoptive parents
separated for a while and my mother, sister and I had to relocated to
Alabama.

The awful part was in Alabama, I also saw photographs that had been

 
   

He, started “grooming” me, when I was about 9-14 years old, but it didn't
work too well, however he continued to do so. He continually tried to

Eventually I tried to punch him off me. However it was a 5 year period
of constant sexual attention.

Even in Alabama, he tried to become part of the Boy Scouts again, but I
believe that didnt happen.

I ended up running away from home when I was 14, since my adoptive
sister was going to college and that would leave me alone with this

really MMMMadoptive mother and father.

It has affected my entire life, I have had trust issues, depression, a
feeling of not being “normal”, did I do something to encourage it. No he
basically was a selfish child abusing man of god.

I strongly suspect my adoptive mother knew what was a going on, but
 

Case 20-10343-LSS Doc 3686 Filed 05/12/21 Page2of3

the 19505 and 605 in the south was not conducive to defending children
and as god fearing church people, the man was always right.

When the list of scout leaders accused of abuse, was released in the
about 2010, his name was there for all to see.

I have been lucky enough to find a woman who can deal with the life
long effects of abuse, but inside the damage he inflicted on his (adopted)
son stays with me.

Other people within the Boy Scouts were aware of this abuse, as were
church elders, but nothing was ever done.
The on going fight against the scouts has made everything resurface.

 
 

<)ushe. love, Sa Migse Sl Uershesn
BSA Baknrpte
S2uy Raslde <b
(<* Hoe d CRAY 7

aN Cas a

f
!

iY 4
LO LISI ge S'S.

oi=ateass Jab iaadadepe)ioeepagetellfy pega ifn ghabigfifhypayphafah

Se L{ RS |

Case 20-10343-LSS Doc 3686 Filed 05/12/21 Page3of3
